Case: 14-1455     Document: 25    Page: 1   Filed: 07/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ELI LILLY AND COMPANY,
                     Plaintiff-Appellee,

                             v.

    TEVA PARENTERAL MEDICINES, INC., APP
   PHARMACEUTICALS LLC, PLIVA HRVATSKA
 D.O.O., TEVA PHARMACEUTICALS USA, INC., AND
           BARR LABORATORIES, INC.,
               Defendants-Appellants.
               ______________________

                        2014-1455
                  ______________________

    Appeal from the United States District Court for the
 Southern District of Indiana in No. 1:10-cv-01376-TWP-
 DKL, Judge Tonya Walton Pratt.
                 ______________________

                      ON MOTION
                  ______________________

   Before REYNA, BRYSON, and TARANTO, Circuit Judges.
 BRYSON, Circuit Judge.
                          ORDER
     The parties jointly move to remand this appeal so that
 they can litigate the issue of infringement in light of the
Case: 14-1455         Document: 25    Page: 2    Filed: 07/25/2014



 2        ELI LILLY AND COMPANY   v. TEVA PARENTERAL MEDICINES



 United States Supreme Court’s recent decision in Lime-
 light Networks, Inc. v. Akamai Technologies, Inc., 134 S.
 Ct. 2111 (2014). In the district court, the parties jointly
 stipulated to induced infringement and proceeded to trial
 only on validity. As part of that stipulation, however,
 appellants reserved the right to litigate infringement if
 the Supreme Court granted the then-pending petition for
 writ of certiorari in Akamai and reversed or vacated this
 court’s decision.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. This case is remanded for
 further proceedings consistent with this order.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court

 s30
 ISSUED AS A MANDATE: July 25, 2014